COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re Molina Healthcare, Inc.

Appellate case number:        01-20-000582-CV

Trial court case number:      2017-77084

Trial court:                  113th District Court of Harris County

       On August 18, 2020, relators, Molina Healthcare, Inc. and Molina Healthcare of
Texas, Inc., filed a petition for writ of mandamus challenging four orders of the trial court,
including an August 15, 2020 order, which relators assert would require the production of
privileged materials, and the trial court’s August 15, 2020 order denying relators’ motion
for continuance of the September 7, 2020 trial setting.
      In connection with their petition for writ of mandamus, relators filed a “Motion for
Emergency Stay,” requesting that this Court stay (1) the enforcement of the trial court’s
August 15, 2020 order compelling production of privileged documents, and (2) the
commencement of trial, currently set for September 7, 2020, pending this Court’s
consideration of relators’ petition for writ of mandamus.
        Relators’ motion to stay is granted. The trial court’s August 15, 2020 order
compelling the production of the documents specifically identified in the trial court’s
August 15, 2020 order is stayed. The trial court’s September 7, 2010 trial setting is also
stayed. The stay is effective until disposition of relators’ petition for a writ of mandamus
or further order of this Court.
       The Court requests a response to the petition for a writ of mandamus from real
parties in interest. The response if any, is due no later than ten days from the date of this
order.
       It is so ORDERED.

Judge’s signature: ____/s/ Evelyn V. Keyes________
                    Acting individually  Acting for the Court

Date: __August 19, 2020___